Montgomery, Judge.
Does the evidence in this case show that Henry N. Freeman was a “journeyman ? ” He was shipping and receiving clerk for the garnishees, “ and performed any other duties required of him by the firm.” They paid him at the rate of so much per month; could discharge him at any time, and deducted for lost time at the rate at which they paid him. A journeyman is defined to be a day laborer, a hired workman : Zell’s Encyclopedia. If Freeman was not a day laborer he was certainly a hired workman. And the statute evidently does not confine the meaning of the word to day laborer.. It says “ all journeymen, etc., shall be exempt from the process and liabilities of garnishment on their daily, weekly or monthly wages,” etc.: Code, 3496. The construction of the garnishment laws in favor of persons whose daily support, and that of their families, depend upon their earnings, should be liberal: 25 Georgia, 571. If an overseer’s wages, which are usually paid, (in great part, at least,) yearly, are not subject to garnishment, it would seem to follow, a fortiori, that a clerk’s wages, payable monthly, are not, still less the wages of one payable at even shorter intervals of time. They come literally within the very words of the exempting statute. One may not be a laborer or mechanic, within the meaning of those terms as used in the Constitution, and yet be entitled to have his earnings exempted from garnishment. The words of the Constitution were evidently intended to apply to manual laborers and mechanics, whose claims are usually small, and, owing to the necessities of the laborer’, promptly enforced. Otherwise, a host of unrecorded and secret liens for large amounts would fasten themselves upon much of the property in the State. Such parasites would tend to the destruction of the value of property by preventing its easy alienation.
Qucere — Can an individual debt, due to one partner, be garnisheed to pay a debt due by the partnership?
Judgment affirmed.